IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,835


IN RE LEE KOVARSKY




ORDER ON SHOW CAUSE AND CONTEMPT HEARING FOR UNTIMELY
FILED DOCUMENTS IN APPELLANT WILSON'S CASE FROM CAUSE NO.
63490 IN THE 252ND JUDICIAL DISTRICT COURT
JEFFERSON COUNTY


Per Curiam. Price, Johnson, and Alcala, JJ., dissent.

O R D E R


	Appellant Marvin Lee Wilson was set for execution on Tuesday, August 7, 2012. 
Counsel filed in the trial court on appellant's behalf on Friday, August 3, 2012, a Chapter 64
motion for DNA testing and a motion for the trial court to withdraw or modify the execution
date.  The trial court denied both motions on Monday, August 6, and counsel appealed to this
Court on Tuesday, August 7, the date of appellant's scheduled execution.  In violation of our
Miscellaneous Rule 11-003 setting out the exceptions and possible consequences for filing
pleadings within the seven days preceding an appellant's execution, counsel Lee Kovarsky
filed an untimely pleading and failed to show good cause for the violation.    
	Before taking any action pursuant to Miscellaneous Rule 11-003, this Court ordered
Kovarsky to appear before it at 9:00 a.m. on Wednesday, January 16, 2013, to offer further
explanation and address any questions propounded by the Court about the matter.  
	After hearing from counsel and considering the record in the case, the Court has
determined that counsel Lee Kovarsky has failed to show good cause for the untimely filing. 
Therefore, we find Kovarsky to be in contempt of this Court and fine him in the amount of
$250.00, payable to the Clerk of this Court.  However, we also suspend imposition of the fine
for a period of one year.  After this time, if Kovarsky has not violated Miscellaneous Rule
11-003 again without good cause, this sanction will be dismissed.   
	IT IS SO ORDERED THIS THE 16th DAY OF JANUARY, 2013.

Do Not Publish